DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2021 has been entered.
 
Response to Amendment
The amendment filed February 03, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specification and claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Final Office Action mailed November 03, 2020.

Claim Objections
Claim 4 is objected to because there is a lack of antecedent basis for “said first bevel” in line 5 (two instances) as opposed to “said first bevel surface”. Appropriate correction is required. 
Claim 6 is objected to because there is a lack of antecedent basis for “said bevel surface” in lines 17 and 20 as opposed to “said first bevel surface”, and there is a lack of antecedent basis for “said inwardly curved surface” in line 18 as opposed to “said inwardly curved distal surface”. Appropriate correction is required. 
a cutting edge”. Additionally, there is a lack of antecedent basis for the following limitations: 
“said first bevel” in line 3 as opposed to “said first bevel surface”
 “said first reverse bevel” in line 4 as opposed to “said first bevel surface”.
“said tip” in line 5 as opposed to “said distal tip”
 Appropriate correction is required.
Claim 13 is objected to because there is a lack of antecedent basis for “said first bevel” in lines 10 and 11 as opposed to “said first bevel surface”. Additionally, there is a lack of antecedent basis for “said bevel surface” in lines 16 and 21 as opposed to “said first bevel surface”. Appropriate correction is required. 
	Claim 18 is objected to because there is a lack of antecedent basis for “said first bevel” in line 1 as opposed to “said first bevel surface”. Appropriate correction is required. 
Claim 19 is objected to because there is a lack of antecedent basis for “said first bevel” in line 1 as opposed to “said first bevel surface”. Appropriate correction is required.
Claim 20 is objected to because there is a lack of antecedent basis for “said first bevel” in line 1 as opposed to “said first bevel surface”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galgano et al. (US 2016/0045715) in view of Kinast et al. (US 2006/0276759) further in view of Sasaki (US 2011/0295152).

Regarding claims 1, 4, and 19, Galgano teaches a method of introducing a needle (needle 40) into a vein (vein 11) of a patient (Figures 3A, 4A, 5A, 6) comprising the steps of: providing a catheter (catheter 30) and a needle (needle 40), said needle having a body with a proximal end (proximal end 42) and a distal end (distal end 41) extending from a distal end of said catheter (Figure 1A), a first longitudinal side surface and a second longitudinal side surface opposite said first longitudinal side surface (Figure 1B), said distal end having a first bevel surface (sharp beveled edge 41) extending between said first longitudinal side surface and second longitudinal side surface to define cutting edges at a distal tip at said second longitudinal side surface (Figure 1B); orienting said needle at a first angle where the distal tip contacts an outer surface of the vein at an angle to pierce the vein; applying a substantially linear insertion force to said needle to pierce the vein (Figure 3A; “Distal end 41 of needle 40…is then directed to a desired entry point at the patient's skin. It has been found that moving needle 40 forward into the skin at approximately a 45.degree. angle can be beneficial.” [0099]), and orienting the needle at a second inclined angle relative to the longitudinal dimension of the vein and introducing said needle into a lumen of the vein (Figure 4A; “Once in that position, handle 20 can be dropped to a shallower entry angle (perhaps approximately 20.degree.-30.degree. relative to the skin or to vein 11. The angle can be dropped if initial vein puncture is 
Galgano fails to explicitly teach that said second longitudinal side having an inwardly curved distal surface extending from an outer peripheral surface of said body to said distal tip where said cutting edges and distal tip are spaced radially inward from the outer peripheral surface, and wherein said inwardly curved distal surface extends between said second longitudinal side surface and said cutting edge; at the first angle, said bevel surface faces an outer surface of the vein and that at the second inclined angle, said bevel surface facing an inner surface of said vein in a location opposite an insertion site by said needle, and said curved surface guides said needle into the vein; and wherein said curved distal surface has a second reverse bevel and a third reverse bevel on said curved distal surface converging to said distal tip and forming an inclined cutting edge extending between said distal tip and said curved distal surface of said outer peripheral surface of the needle, and forming cutting edges between said first bevel and said second reverse bevel, and between said first bevel and said third reverse bevel, and where said cutting edges are spaced radially inward with respect to the curved distal surface and said outer peripheral surface of the needle, said method comprising piercing the vein where the inclined cutting edge and curved surface contact a distal surface of the insertion side, and wherein said first bevel is formed at an angle of 16-22° with respect to the longitudinal dimension of said needle, and said second reverse bevel and third reverse bevel are formed at an angle of 75-85° with respect to each other to form said inclined cutting edge. 
 Kinast teaches a needle (needle 1) having a first bevel surface (surface 18; Figure 2) extending between first and second longitudinal side surfaces to define cutting edges (outer edges 19) at a distal tip (tip 9) at said second longitudinal side surface (Figure 5), said second longitudinal side having an inwardly curved distal surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards second reverse bevel (left side of penetrating tip 4 formed by grinding underside 20) and a third reverse bevel (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]) on said curved distal surface converging to said distal tip and forming an inclined cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) extending between said distal tip and said curved distal surface of said outer peripheral surface of the needle (Figure 1), and forming cutting edges between said first bevel and said second reverse bevel, and between said first bevel and said third reverse bevel (Figures 1 and 2), and where said cutting edges are spaced radially inward with respect to the curved distal surface and said outer peripheral surface of the needle (Figure 1), wherein said second reverse bevel and third reverse bevel are formed at an angle of 75-85° with respect to each other to form said inclined cutting edge (“the pointed end 3 is further provided with a second grind angle .beta. in the interval 50 to 140.degree” [0053]; Figure 10). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle utilized in the method of Galgano to include a curved distal surface having second and third reverse bevels forming an inclined cutting edge, wherein the second and third reverse bevels are formed at an angle of 75-85° with respect to each other based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

Sasaki teaches a method of introducing a needle (incision needle 1) into a vein (Figures 5-8) comprising the steps of: providing a needle (incision needle 1) have a distal end having a first bevel surface (angled end face 20) defining a distal tip (Figure 2-4) and an inwardly curved distal surface (curved pointed extremity 21; Figure 3; [0121]); orienting said needle at a first angle where said bevel surface faces an outer surface of the vein and the distal tip contacts an outer surface of the vein at an angle to pierce the vein (Figure 5-6); and orienting the needle at a second inclined angle relative to the longitudinal dimension of the vein and introducing said needle into a lumen of the vein with said first bevel surface facing an inner surface of said vein in a location opposite an insertion site by said needle (Figure 8), wherein said curved surface guides said needle into the vein ([0126]; Figures 6-8), said method further comprising piercing the vein where the inclined cutting edge (reverse cutting faces 31) and curved surface (curved pointed extremity 21; [0121]) contact a distal surface of the insertion site (Figure 6); and wherein said first bevel (angled end face 20) that is formed at an angle of 16-22° with respect to the longitudinal dimension of said needle (“the tip of incision needle 1 has angled end face 20, which is angled with respect to central axis A of the needle. This inclination angle B (shown in FIG. 3) is preferably about 5.degree. to 21.degree.” [0121]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Galgano to include that at the first angle, said bevel surface faces an outer surface of the vein and that at the second inclined 

Regarding claim 3, modified Galgano teaches the method of claim 1, further comprising orienting said first bevel surface with respect to a longitudinal dimension of the vein to promote angular movement from said first position to said second position during insertion (“moving needle 40 forward into the skin at approximately a 45.degree. angle can be beneficial. Once in that position, handle 20 can be dropped to a shallower entry angle (perhaps approximately 20.degree.-30.degree. relative to the skin or to vein 11” [0099]; Figures 3A and 4A).

Regarding claim 5, modified Galgano teaches the method of claim 4, further comprising inserting said distal tip into a lumen of the vein in a position spaced from an inner wall surface of the vein opposite the insertion site and pointing in a direction substantially parallel to the longitudinal dimension of the vein (Figure 4A, wherein the axis of the bevel 41 and the opening of the lumen of the needle 40 is substantially parallel to the axis of the vein).

Regarding claim 20, modified Galgano in view of Kinast teaches the method of claim 4. Modified Galgano in view of Kinast fails to explicitly teach said cutting edge between said first bevel and said second reverse bevel and said cutting edge between said first bevel and said third reverse bevel are formed at an angle of about 75-85° with respect to each other. However, it would have been obvious to one having ordinary skill in the art to modify the angel of the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galgano et al. (US 2016/0045715) in view of Kinast et al. (US 2006/0276759) in further view of Sasaki (US 2011/0295152) as applied to claim 1 above, and further in view of Chang (USPN 6524277).
Regarding claim 2, modified Galgano teaches the method of claim 1, the needle providing a blood flashback passage ([0099]). Modified Galgano fails to explicitly teach wherein said second side surface of said needle has a notch defining a blood flashback passage between said needle and said catheter, and where said notch is oriented on a side opposite said first bevel surface. Chang teaches a method of introducing a needle into a vein of a patient (Figure 5) comprising the steps of providing a needle (needle 120) having a first bevel surface extending between a first and second longitudinal surface to define a distal tip at the second side surface (Figure 1), wherein said second side surface of said needle has a notch (aperture 132) defining a blood flashback passage between said needle and said catheter (tube 110; “The blood enters aperture(s) 132 located on a side of needle 120. Aperture 132 provides an early indication of the blood flashback. The blood continues to travel through an annular space defined by needle 120 and tube 110. The blood then flows into hub 105 and through needle holder 107 and collects in a flashback chamber.” [Col 3, line 1]), and where said notch is oriented on a side opposite said first bevel surface (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to .

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Galgano et al. (US 2016/0045715) in view of Kinast et al. (US 2006/0276759) further in view of Sasaki (US 2011/0295152), and in further view of Chang (USPN 6524277).

Regarding claims 6, 8, and 11, Galgano teaches a method of introducing a catheter (catheter 30) into a vein (vein 11) of a patient (Figures 3A, 4A, 5A, 6) comprising the steps of: positioning a catheter (catheter 30) and needle (needle 40) at a first inclined angle with respect to a longitudinal dimension of the vein (Figure 3A), said needle having a body with a proximal end (open proximal end 42), a distal end (distal end 41), a first longitudinal side surface and a second longitudinal side surface opposite said first longitudinal side surface (Figure 1C), said distal end having a first bevel surface (sharp beveled edge 41) extending between said first longitudinal side surface and said second longitudinal side surface to define cutting edges converging to a distal tip at said second longitudinal side surface facing outwardly from said second side surface and said first bevel surface on said first longitudinal side (Figure 1C), said needle defining a blood flashback passage between a lumen of said needle and said catheter ([0099]), and a guide wire (guide wire 60) extending though said needle (Figure 3E); piercing the vein at said first inclined angle where said distal tip penetrates a surface of the vein at said first inclined angle (“Distal end 41 of needle 40, fixed in the end of handle 20, is then directed to a desired entry point at the patient's skin. It has been found that moving needle 40 forward into the skin at approximately a 45.degree. angle can be beneficial.” [0099]; Figure 3A); and inserting said needle and catheter through an insertion site into a lumen of the vein at a second angle (“Once in that position, handle 20 can be dropped to a shallower entry angle 
Galgano fails to explicitly teach said second longitudinal side surface having an inwardly curved distal surface converging to said distal tip and extending between said second longitudinal side surface and said cutting edges, said distal tip and cutting edges spaced radially inward from an outer peripheral surface of said needle, said second longitudinal side having a notch defining a blood flashback passage between a lumen of said needle and said catheter, and where said notch is oriented opposite said first bevel surface, piercing the vein at said first inclined angle where said bevel surface faces the vein and said inwardly curved surface faces outward with respect to the vein, and inserting said needle and catheter into a lumen of the vein at an second angle where said bevel surface faces an inner wall surface of the vein at a location opposite a point of penetration of said needle and catheter and said curved surface passed through the insertion site to promote orientation of said distal tip toward an axis of the lumen; and wherein said needle has a second reverse bevel and a third reverse bevel converging with said first bevel surface to form a cutting edge between said first bevel and said second reverse bevel, and to form a cutting edge between said first reverse bevel and said third reverse bevel, said second reverse bevel and third reverse bevel converging to form an inclined cutting edge extending from said tip toward said outer surface of said needle in a direction opposite said first bevel surface and facing toward said second side of said needle, and the said cutting edges are spaced radially inward with respect to said outer peripheral surface; the method further comprising orienting said first bevel surface toward an inner surface of said opposing wall surface of the vein at a location opposite the point of entry of said needle into the vein. 
Kinast teaches a needle (needle 1) having a first bevel surface (surface 18; Figure 2) extending between first and second longitudinal side surfaces to define cutting edges (outer inwardly curved distal surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross section of the needle.” [0051]) converging to said distal tip and extending between said second longitudinal side surface and said cutting edges (Figures 1 and 2), said distal tip and cutting edges spaced radially inward from an outer peripheral surface of said needle (Figure 1); and wherein said needle has a second reverse bevel (left side of penetrating tip 4 formed by grinding underside 20) and a third reverse bevel (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]) converging with said first bevel surface to form a cutting edge between said first bevel and said second reverse bevel, and to form a cutting edge between said first reverse bevel and said third reverse bevel (Figures 1 and 2), said second reverse bevel and third reverse bevel converging to form an inclined cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) extending from said tip toward said outer surface of said needle in a direction opposite the first bevel surface and facing toward said second side of said needle (Figure 1), and where said cutting edges are spaced radially inward with respect to said outer peripheral surface (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle utilized in the method of Galgano to include a curved distal surface having second and third reverse bevels, wherein the second and third reverse bevels form an inclined cutting edge based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

Sasaki teaches a method of introducing a catheter (tube 10) into a vein (Figures 5-8) comprising the steps of: positioning a catheter (tube 10) and a needle (incision needle 1) at a first angle with respect to the vein (Figure 5), said needle having a first bevel (angled end face 20) and curved surface (curved pointed extremity 21; [0121]); piercing the vein at said first inclined angle where said bevel surface faces the vein (Figures 5-6), and inserting said needle and catheter into a lumen of the vein at an second angle where said bevel surface faces an inner wall surface of the vein at a location opposite a point of penetration of said needle and catheter (Figure 8), and said curved surface passed through the insertion site to promote orientation of said distal tip toward an axis of the lumen ([0126]; Figures 6-8), the method further comprising orienting said first bevel surface toward an inner surface of said opposing wall surface of the vein at a location opposite the point of entry of said needle into the vein (Figure 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Galgano to include piercing the vein at said first inclined angle where said bevel surface faces the vein, inserting said needle and catheter into a lumen of the vein at an second angle where said bevel surface faces an inner 
Modified Galgano fails to explicitly teach said second longitudinal side having a notch defining a blood flashback passage between a lumen of said needle and said catheter, and where said notch is oriented opposite said first bevel surface. Chang teaches a method of introducing a catheter into a vein of a patient (Figure 5) comprising the steps of providing a needle (needle 120) having a bevel surface extending between a first and second longitudinal surface to define a distal tip at the second side surface (Figure 1), said second longitudinal side surface having a notch (aperture 132) defining a blood flashback passage between a lumen of said needle and said catheter (tube 110; “The blood enters aperture(s) 132 located on a side of needle 120. Aperture 132 provides an early indication of the blood flashback. The blood continues to travel through an annular space defined by needle 120 and tube 110. The blood then flows into hub 105 and through needle holder 107 and collects in a flashback chamber.” [Col 3, line 1]), and where said notch is oriented opposite said first bevel surface (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the blood flashback passage utilized in the method of Galgano to be defined by a notch oriented on a side opposite said first bevel surface based on the teachings of Chang to provide early indication of blood flashback and therefore early indication of proper needle placement (Chang [Col 3, line 2]).

Regarding claim 7, modified Galgano teaches the method of claim 6, further comprising orienting said first bevel surface with respect to said longitudinal dimension of the vein at said inclined angle to promote angular movement from said first orientation to said second 
 
Regarding claim 9, modified Galgano teaches the method of claim 6, further comprising orienting said distal tip at an incline to space said first bevel surface from said inner surface of said opposing wall of said vein during insertion into the vein (“Once in that position, handle 20 can be dropped to a shallower entry angle (perhaps approximately 20.degree.-30.degree. relative to the skin or to vein 11. The angle can be dropped if initial vein puncture is successful after visual confirmation in flash chamber 25/19. This can be beneficial for subsequent deployment of HSC tube 50 and guide wire 60 via sliders 15 and 16.” [0099]; Figure 4A).

Regarding claim 10, modified Galgano teaches the method of claim 6, further comprising advancing said catheter with respect to said needle into the vein (“as indicated in FIG. 6, the user can manually push, slide, thread or otherwise manipulate the catheter assembly 17 distally. The catheter cannula 30, typically a thin wall flexible tube (such as known in the art), will follow the outside of the needle and then the extended portion of HSC tube 50 and then the extended portion of guide wire 60.” [0107]).

Regarding claim 12, modified Galgano teaches the method of claim 11. Modified Galgano fails to explicitly teach the method comprising inserting said needle into the patient where the curved distal end portion contacts a surface of the vein at an insertion site and promotes an inward movement of said needle into the vein. Sasaki teaches a method of introducing a catheter (tube 10) into a vein (Figures 5-8) comprising the steps of: inserting a needle (incision needle 1) into a patient, wherein a curved distal end portion (curved pointed . 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Kinast et al. (US 2006/0276759).
Regarding claim 13, Vaillancourt teaches a catheter assembly (Figure 2) comprising: a needle (cannula 40) having a needle body having a longitudinal dimension with a proximal end and a distal end, a first longitudinal side surface (back side of cannula 40, Figure 4), a second longitudinal side surface (front side of cannula 40, Figure 4) opposite said first longitudinal side surface (Figures 2 and 4), and a first bevel surface (needle beveled end 42) extending between said first longitudinal side surface and said second longitudinal side surface to define a distal tip at said second longitudinal side surface (Figure 2), said first bevel surface facing outwardly with respect to said first longitudinal side surface of said needle (Figure 2), and said second longitudinal side surface has a notch (aperture 46) defining a blood flashback passage (lumen of cannula 40 through aperture 46 into skirt portion 47; [Col 6, lines 35-44]) opposite said bevel surface (Figure 2); a catheter (catheter 50) positioned on said needle (Figure 2), where said needle is removable from said catheter (“When and with the catheter in place the needle hub 44, the guide wire 62 and bag 66 are separated as in FIG. 4, and these components are now discarded” [Col 7, line 51]); and a catheter hub (hub 52) receiving said catheter, said catheter hub having a first longitudinal side surface (left side of hub 52; Figure 2) configured for manipulating the catheter assembly by a user and a second longitudinal side surface (right side of hub 52; Figure 2) configured for facing the skin of a patient, and where said bevel surface of said needle faces outwardly with respect to second longitudinal side surface of said catheter hub (Figure 2).
Vaillancourt fails to explicitly teach said second longitudinal side surface having an inwardly curved distal surface extending between said distal tip and an outer peripheral surface, a second reverse bevel and a third reverse bevel converging at said distal tip and forming a cutting edge between said second reverse bevel and said first bevel, a cutting edge between said third reverse bevel and said first bevel, and an inclined cutting surface between said second reverse bevel and said third reverse bevel, said cutting edges being oriented radially inward relative to the outer peripheral surface, and said inwardly curved distal surface extending between said second longitudinal side surface and said inclined cutting edge between said second reverse bevel and said third reverse bevel. 
Kinast teaches a needle (needle 1) having a first bevel surface (surface 18; Figure 2) extending between first and second longitudinal side surfaces to define a distal tip (tip 9) at said second longitudinal side surface (Figure 5), said second longitudinal side having an inwardly curved distal surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross section of the needle.” [0051]) extending between said distal tip and an outer peripheral surface, a second reverse bevel (left side of penetrating tip 4 formed by grinding underside 20) and a third reverse bevel (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]) converging at said distal tip and forming a cutting edge between said second reverse bevel and said first bevel (at edge 19; Figure 2), a cutting edge between said third reverse bevel and said first bevel (at edge 19; Figure 2), and an inclined cutting edge (edge formed between back bevel cuts forming tip 4; 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle of Vaillancourt to include an inwardly curved distal surface having second and third reverse bevels formed at an angle of 75-85° with respect to each other to form an inclined cutting edge based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

Regarding claim 14, modified Vaillancourt teaches the catheter assembly of claim 13, wherein said catheter is an IV catheter (“placement of a flexible catheter into the lumen of an artery or vein.” [Abstract]), and where said blood flashback passage (lumen of cannula 40 through aperture 46) in said needle body is in communication with a blood control member (cylindrical skirt portion 47; [Col 6, lines 35-44]), and a guide wire (guide wire 62) extending through said needle (Figures 2-3).

Regarding claim 15, modified Vaillancourt teaches the catheter assembly of claim 14, wherein said blood flashback passage (lumen of cannula 40 through aperture 46 into skirt portion 47; [Col 6, lines 35-44]) extends between said needle body and said catheter (Figure 2).

lumen in said needle body (“hub 44 has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle as and when the needle penetrates the wall of a vessel” [Col 6, line 36]), and where said catheter hub is connected to said blood control member (Figure 2; wherein hub 52 mates with hub 44 having skirt portion 47).

Regarding claim 17, modified Vaillancourt teaches the catheter assembly of claim 14, wherein said needle body includes a lumen forming said blood flashback passage (“hub 44 has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle as and when the needle penetrates the wall of a vessel” [Col 6, line 36]) and where said catheter hub (hub 52) is coupled to a needle hub (hub 44) connected to said blood control member (cylindrical skirt portion 47) for receiving blood from said needle (Figure 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Kinast et al. (US 2006/0276759) as applied in claim 14 above and further in view of Sasaki (US 2011/0295152).
Regarding claim 18, modified Vaillancourt in view of Kinast teaches the catheter assembly of claim 14, and said second reverse bevel and third reverse bevel are formed at an angle of 75-85° with respect to each other to form said inclined cutting edge (Kinast “the pointed end 3 is further provided with a second grind angle .beta. in the interval 50 to 140.degree” [0053]; Figure 10, see rejection of claim 13). Modified Vaillancourt in view of Kinast fails to explicitly teach wherein said first bevel is formed at an angle of 16-22° with respect to the longitudinal dimension of said needle. Sasaki teaches a needle (incision needle 1) having a first bevel (angled end face 20) that is formed at an angle of 16-22° with respect to the longitudinal dimension of said needle (“the tip of incision needle 1 has angled end face 20, which is angled 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that “Kinast does not disclose cutting edges between the bevels” because the “edges are rounded, do not form cutting edges between the bevel surface, and do not have a curved surface extending between an outer edge and cutting surfaces” (Remarks, Page 9), the examiner respectfully disagrees. As detailed above, Kinast discloses two reverse bevel surfaces (right and left side of penetrating tip 4 formed by grinding underside 20; [0052]). A cutting edge is formed between the reverse bevel surfaces (edge formed between back bevel cuts forming tip 4; Figures 1 and 10). Though Kinast states that this edge is “rounded”, the edge formed between the back bevel cuts functions to assist in the penetration of the needle into the patient ([0008]) and can therefore be interpreted as a cutting edge. Kinast further discloses a curved surface extended between an outer peripheral surface and this cutting edge (“the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783